474 F.2d 1396
UNION WATER SUPPLY CORPORATION OF GARCIASVILLE, a Texasnon-profit corporation, et al., Plaintiffs-Appellants,v.O. F. DENT and Joe D. Carter et al., Defendants-Appellees.
No. 72-2833.
United States Court of Appeals,Fifth Circuit.
March 7, 1973.Rehearing Denied April 11, 1973.

Ed Idar, Jr., Mexican-Am. Legal Def. & Educational Fund, San Antonio, Tex., John A. Pope, Jr., Rio Grande City, Tex., Anthony Ching, Loyola School of Law, Los Angeles, Cal., Howbert A. Steele, Tex. Rural Legal Aid, Inc., Pharr, Tex., George J. Korbel, San Antonio, Tex., B. R. Stewart, Edinburg, Tex., for plaintiffs-appellants.
Crawford C. Martin, Atty. Gen., Houghton Brownlee, Jr., Roger Tyler, Asst. Attys. Gen., Timothy L. Brown, Chief Examiner, Tex. Water Rights Commn., Milford Lee Hall, Asst. Chief Examiner, Austin, Tex., for defendants-appellees.
Neal King, Mission, Tex., for Cameron County Water Control & Improvement Dist., No. 19, etc., amicus curiae.
Before JOHN R. BROWN, Chief Judge, and WISDOM and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Appellants Union Water Supply Corporation and others suing individually and on behalf of the class they represent appeal from an order entered in the United States District Court for the Southern District of Texas dismissing their claims and lifting a temporary restraining order formerly imposed by the Court.  The lower court found the issues sought to be adjudicated by appellant Union Water Supply res judicata and that the individual Appellants lacked standing to question the constitutionality of the Wagstaff Act.


2
After carefully reviewing the record we perceive no error and therefore affirm based upon the lower court's opinion.  Union Water Supply Corporation v. Vaughan, 355 F.Supp. 211 [S.D.Tex.].


3
Affirmed.